DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 11, 14-23, 26 and 27 are pending in the application.
This action is in response to applicants' amendment dated July 30, 2021.  Claims 11, 18, 23 and 26 have been amended and claims 12, 13, 24, 25, 28 and 29 have been canceled.
Response to Amendment
Applicant's arguments filed July 30, 2021 have been fully considered with the following effect:
The applicants’ amendments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 1) in the last office action, which is hereby withdrawn.

The applicants’ amendments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 2) in the last office action, which is hereby withdrawn. 

The applicants’ amendments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 3) in the last office action, which is hereby withdrawn.

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, labeled paragraph 4a), b) and d) in the last office action, which are hereby withdrawn.  However, with regards to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, labeled paragraph 4c) 
c)	The applicants’ stated that the radical
    PNG
    media_image1.png
    82
    169
    media_image1.png
    Greyscale
is in the definition of Ar2.  This radical corresponds to the phenyl substituted by “1,4-diazacyclopentan-1-yl optionally substituted by 1-3 C1-C6 alkyl”.  However, the radical 
    PNG
    media_image1.png
    82
    169
    media_image1.png
    Greyscale
is not 1,4-diazacyclopentan-1-yl which is
    PNG
    media_image2.png
    256
    337
    media_image2.png
    Greyscale
from Chem3D, but it is 1,4-diazacycloheptane, i.e. 
    PNG
    media_image3.png
    277
    564
    media_image3.png
    Greyscale
.
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

The applicants’ amendments are sufficient to overcome the 35 U.S.C. 102(a)(1), anticipation rejection, labeled paragraph 5) in the last office action, which is hereby withdrawn.

In view of the amendment dated July 30, 2021, the following new grounds of rejection apply:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19, 21-23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The following reasons apply:
Claim 19 is vague and indefinite in that it is not known what is meant by the moiety 2’,3’-dihydro-1’H-spiro-7’-yl which is in the 4th line from the bottom of page 7, it is believed that all of the portion of the moiety which was inside brackets was deleted.
 Claim 19 is vague and indefinite in that it is not known what is meant by the moiety 4,5,6,7-tetrahydropyrazolopyrazin-2-yl which is in the 3rd line on page 8, it is believed that all of the portion of the moiety which was inside brackets was deleted.
Claim 21 is vague and indefinite in that it is not known what is meant by all of the species with respect to the 8,9-dihydroimidazopyrimidopyrazin-5(6H)-one which is missing that portion of the nomenclature that was previously inside the brackets.
Claim 21 is vague and indefinite in that it is not known what is meant by the several species which are missing portions of the nomenclature that appeared in brackets, i.e. 2’,3’-dihyro-1’H-spiro-7’-yl, see lines 21-22 on page 9, lines 3-4 on page 10, lines 19-20 on page 12, and lines 21-22 on page 17. 
Claim 21 is vague and indefinite in that it is not known what is meant by the several species which are missing portions of the nomenclature that appeared in brackets, i.e. 4,5,6,7-tetrahydropyrazolopyrazin-2-yl, see lines 21-22 on page 12, and lines 1-2 on page 14.
Claim 22 is vague and indefinite in that it is dependent upon canceled claim 12.
Claim 23 is vague and indefinite in that it is not known what is meant by the moiety 2’,3’-dihydro-1’H-spiro-7’-yl which is in the 4th line on page 22.
 Claim 23 is vague and indefinite in that it is not known what is meant by the moiety 4,5,6,7-tetrahydropyrazolopyrazin-2-yl which is in the 6th line on page 22.
Claim 26 is vague and indefinite in that it is not known what is meant by the moiety 2’,3’-dihydro-1’H-spiro-7’-yl which is in the 2nd line on page 24.

Claim Objections
Claims 11, 14-23, 26 and 27 are objected to because of the following informalities:
Claims 11, 23, 26 and claims dependent thereon are objected to because they contain two occurrences of the following diseases, i.e. “chronic lymphocytic leukemia” and “malignant melanoma”.
Claims 11, 23, 26  claims dependent thereon are objected to because they contain two occurrences of the following anticancer agents, i.e. “trastuzumab”, “rituximab” and “erlotinib”.
Appropriate correction is required.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665.  The examiner can normally be reached on Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624